From an order of the Fourth Judicial District Court in and for the Parish of Ouachita, dated March 1, 1945, permitting defendant and respondent, Hubert Hollandsworth, to take the testimony of witnesses *Page 1010 
residing outside the State of Louisiana de bene esse, under the provisions of Act 143 of the Regular Session of 1934 of the Legislature of the State of Louisiana, plaintiff and relator, Mrs. Ethel Howze, applied to this court for writs of certiorari, prohibition, and mandamus.
On March 9, 1945, this court issued an order directed to the Fourth Judicial District Court in and for the Parish of Ouachita, State of Louisiana, to rescind the order of that court permitting the testimony to be taken de bene esse, and to permit the defendant and respondent to take the testimony of the witnesses residing outside the state by depositions and by the propounding of interrogatories and cross-interrogatories under a commission to be issued by the judge; or, if the judge did not see fit to rescind the order for the taking of the testimony de bene esse and in lieu thereof allow the testimony to be taken by depositions in answer to interrogatories and cross-interrogatories under a commission, he, the district judge, and the respondent in this case, Hubert Hollandsworth, were ordered to show cause in this court on or before March 26, 1945, why the order dated March 1, for the taking of the testimony de bene esse, should not be rescinded and why the defendant should not be allowed to take the testimony by depositions in answer to interrogatories and cross-interrogatories under a commission to be issued by the judge. This order of this court stayed and suspended all proceedings for the taking of the testimony de bene esse under the order of the lower court dated March 1, 1945. *Page 1011 
The district judge, pursuant to our order, made a return, which return shows that the order of the district court dated March 1, 1945, authorizing the taking of said testimony de bene esse of the witnesses residing outside the State of Louisiana, was rescinded and set aside on motion of counsel for defendant, Hubert Hollandsworth, respondent herein.
The order to which plaintiff and relator objected having been set aside, there remains nothing before us for review.
For the above reason, it is ordered that relator's application for writs of certiorari, prohibition, and mandamus be, and the same is hereby, dismissed; respondent, Hubert Hollandsworth, to pay all costs of the proceedings in this court.